DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/27/2022 has been entered.

Claim Objections
Claim 3 is objected to because of the following informalities: the recitation in claim 3 is grammatically incorrect and should be recited as “wherein the set of magnets are spaces substantially equal distances from one another based on a center point of the housing”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitations of “a set of non-magnetic blades attached to the housing” and “a magnetic propulsion system connected to the base, and positioned relative to the set of magnets” are indefinite because it is unclear how the magnetic propulsion system can be positioned relative to the set of magnets without physical interference from the blades. The claims do not recite the design of the blades in such a way that would allow an interaction between the magnetic propulsion system and the set of magnets. 
Secondly, the recitation “a shaft connected to the housing” is indefinite because it is unclear in what way the shaft is connected to the housing and what purpose it has for the housing. The claims merely recite that a shaft is arbitrarily connected to the housing. 
Thirdly, the recitation “a base, wherein the base contains a system to convert rotational energy into electrical energy” is indefinite because it lacks structural relationship with the rest of the limitations. It is unclear of the relationship between the shaft and the base and how the base is able to position the magnetic propulsion system relative to the set of magnets. 
Finally, the recitation “wherein the electromagnet is able to alters polarity” is indefinite because it is unclear what the electromagnet is interacting with and what polarity is being altered. 
Regarding claim 20, claim 20 recites the limitation "the system" in lines 6 and 7. There is insufficient antecedent basis for this limitation in the claim. Claim 20 recites two systems so it is unclear which system lines 6 and 7 are referring to. 
Secondly, the recitation “a magnet assembly attached to the second shaft and to the system, wherein the magnet assembly is able to change the polarity of a magnet” is indefinite because it is unclear if the system to change the polarity of a magnet and the magnet assembly are the same element since they have the same function. 
Finally, the recitation “wherein the magnet assembly is positioned relative to the magnet assembly” is indefinite because it is unclear how the magnet assembly is positioned relative to itself. 

Allowable Subject Matter
Claims 1-3, 5, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832